Dismissed and Memorandum Opinion filed April 1, 2010.
 
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00216-CV
____________
 
VITOL, INC., Appellant
 
V.
 
LETICIA B. LOYA, Appellee
 

 
On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 2008-24514
 

 
M E M O R
A N D U M   O P I N I O N
Appellant Vitol, Inc. filed a notice of an accelerated appeal
from a temporary injunction signed January 15, 2010. A related petition for
writ of mandamus was also filed and assigned to this court under our number
14-10-00049-CV. On January 28, 2010, this court conditionally granted the writ
of mandamus.
The Harris County District Clerk’s office did not assign this
appeal to this court until March 5, 2010. Because it appears that the issues in
the interlocutory appeal have been rendered moot, on March 8, 2010,
notification was transmitted to the parties of this court’s intention to
dismiss the appeal for want of jurisdiction unless any party filed a response
demonstrating grounds for continuing the appeal. See Tex. R. App. P.
42.3(a). On March 16, 2010, appellant Vitol, Inc. filed a response agreeing
that the appeal is moot and stating that it does not oppose dismissal.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Anderson and Christopher.